FILED IN
                     Prancisco Arzate #1821766            1ST COURT OF APPEALS
                                                             HOUSTON. TEXAS
                         3001 S. Emily Dr.
                         Beeville,   TX 78102                SEP 3 0 2015
Sept.25/2015                                               CHRISTOPHER * PR'NE
                                                               STOPHER *•

Re: Court of Appeals No.01-12-01074-CR                        .JSfcL
                                                          OLERK




Dear   Clerk/

   I am writing to find out what the status of my case is?         I

had filed a Brief on Oct.9,2013.     That was the last I heard on

my case.    I know it was Affirmed but the lawyer was supposed to

file a PDR, which he did not do.     Can you tell me if a "Mandate"

affirming my conviction has been issued in my case?     If possible,
can you send me a copy of the "Docket Sheet" outlining the actions
taken on my case?   I have enclosed a SASE for your convenience.
Thank you for your time and attention in this matter.




CC/File
                                                     SAM AMIOMIO TX TOO
Francisco Arzate #1821766
                                                     •sK-XKjj 'ow»ui—*f*i«'ti; •U'/L.-zy i rslA^* 1
3001 S. Emily Dr.                                                                   •OM


Beeville, TX 78102




                                                                                                      RECEIVED
                                                                                          FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                            Court of Appeals/ First District
                            Attn. Hon.Clerk                                                     SEP 3 0 2015
                            301 Fannin Street
                                                                                           CHRISTOPHER A. PRINE
                            Houston, TX 77002-2066                                        CLERK _.


                                                                                    MAM
                                                                                                 RECEIVED

                             7 f'002"20Sfc;,39i           »ili»'»M'l»WirtiMiin»HMi»IIWMII»hi!rti'l»"l'